Citation Nr: 0205905	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  97-32 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posterior inferior 
cerebellar artery occlusion, to include vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to 
November 1949, from October 1954 to June 1959, from July 1959 
to June 1974, from June 1977 to September 1977, and from May 
1979 to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

This case has previously been before the Board.  In August 
1999 and September 2000, the Board remanded the case to the 
RO for further development.  The case has been returned to 
the Board.  

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1998.  A transcript of the hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  Manifestations of posterior inferior cerebellar artery 
occlusion, to include vertigo, were not identified during 
service prior to 1974.

2.  Manifestations of posterior inferior cerebellar artery 
occlusion, to include vertigo, were not "noted" on the 
service entrance examination reports, dated in June 1977 and 
March 1979.  

2.  The onset of posterior inferior cerebellar artery 
occlusion, to include vertigo, was in March 1977.  This 
evidence is clear and unmistakable.

3.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance in June 1977 and 
in May 1979 has been presented.

4.  The competent evidence does not establish that 
preexisting posterior inferior cerebellar artery occlusion, 
to include vertigo, underwent an increase in severity during 
service from June 1977 to September 1977 or from May 1979 to 
September 1979, or within the initial post service years, 
respectively.  


CONCLUSIONS OF LAW

1.  Posterior inferior cerebellar artery occlusion, to 
include vertigo, was not incurred in or aggravated during the 
three periods of service ending in June 1974 and 
cardiovascular disease may not been presumed to have been 
incurred therein.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  Posterior inferior cerebellar artery occlusion, to 
include vertigo, clearly and unmistakably preexisted service 
in 1977 and 1979 and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 
(2001).

3.  Posterior inferior cerebellar artery occlusion, to 
include vertigo, was not aggravated during service in 1977 or 
1979, or within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for a diagnosis of 
posterior inferior cerebellar artery occlusion.  Reports of 
examination, dated in August 1954, October 1954, March 1955, 
May 1955, and December 1956, show that the ears, drums, nose, 
sinuses, and mouth were normal.  Self balancing was noted to 
be steady.  The heart and vascular system were normal.  A 
treatment record dated in May 1958 shows that the veteran was 
restricted from flying for 2 days as a result of aero otitis 
media.  Reports of examination dated in January and April 
1959, show that the ears, drums, nose, sinuses, mouth, and 
throat were normal.  The heart and vascular system were 
normal.  Neurological examination was normal.  A July 1959 
examination report shows that the ears, drums, sinuses, and 
nose were normal.  Neurological examination was normal.  In 
October 1959, he was noted to have sinusitis.  

An October 1961 annual examination report shows that the 
ears, drums, and sinuses were normal.  The heart and vascular 
system were normal.  Self-balance was noted to be steady.  
Neurological examination was normal.  A February 1963 report 
of examination shows that the ears, drums, sinuses, and nose 
were normal.  Neurological examination was normal.  On the 
accompanying medical history he denied having or having had 
dizziness or fainting spells, and ear, nose, or throat 
trouble.  A December 1963 record of treatment reflects the 
veteran's complaints of bilateral tinnitus after flying.  No 
history of ear disease or vertigo was noted.  

A February 1964 report of examination notes that his nose, 
sinuses, mouth, throat, ears, drums, heart, and vascular 
system were normal.  Neurological examination was normal.  On 
the accompanying medical history, he denied having or having 
had dizziness or fainting spells, and ear, nose or throat 
trouble.  

A February 1965 annual report of examination shows that his 
ears, drums, and sinuses were normal.  The examiner indicated 
that his mouth and throat were abnormal.  The heart and 
vascular system were normal.  Neurological examination was 
normal.  The report notes that "ENT refers to tinnitus, 
mild, 1 year ago.  Evaluation negative.  Not considered 
significant."  On the accompanying medical history, the 
veteran denied having or having had dizziness or fainting 
spells.  He indicated that he had or had had ear, nose, or 
throat trouble.  A treatment record dated in December 1965 
notes persistent bilateral ear stuffiness with pain while 
flying.  The impression was upper respiratory infection.  

An annual report of examination dated in January 1966, shows 
that the ears, drums, nose, and sinuses were normal.  
Valsalva was noted to be normal, bilaterally.  The heart and 
vascular system were normal.  Neurologic evaluation was 
normal.  The report indicates that the mouth and throat were 
abnormal.  The examiner noted that ear, nose, and throat 
trouble referred to tinnitus, mild, 2 years earlier.  The 
evaluation was noted to be negative and was not considered 
significant.  The report notes that he was aeronautically 
adapted for duty involving actual control of an aircraft.  

In a record dated June 15, 1966, the assessment was increased 
tinnitus with questionable decreased hearing.  In an ear nose 
and throat clinic referral, dated June 24, with a notation at 
the top of the page of "0800 28 June 66," the examiner 
reported that the veteran had a long history of tinnitus, 
noted to be over the past few years.  The record notes that 
tinnitus had seemingly worsened in the past few months.  No 
ear infection or ototoxin drugs were noted.  The impression 
was tinnitus from old damage.  The record of treatment notes 
that it was permanent. 

A February 1967 annual examination report shows that the 
ears, drums, nose, and sinuses were normal.  Valsalva as 
noted to be normal, bilaterally.  The report of examination 
notes that ear, nose, and throat trouble referred to 
tinnitus, mild, two years earlier.  The examiner reported 
that examination was negative and that it was not considered 
significant.  Neurological examination was normal.  On the 
accompanying medical history, he denied having or having had 
dizziness or fainting spells and indicated that he had had 
ear, nose, or throat trouble.  Treatment records dated in 
February 1967, reveal complaints of symptoms of chronic post-
nasal discharge and throat clearing by coughing.  The 
impression was mild, chronic rhinitis.  

A February 1968 annual examination report shows that the ears 
and drums were normal.  Valsalva was noted to be normal, 
bilaterally.  Fundi were normal.  The heart and vascular 
system were normal.  Neurologic examination was normal.  On 
the accompanying medical history he indicated that he had or 
had had ear trouble, and denied having or having had 
dizziness or fainting spells.  

A January 1969 annual examination report shows that the ears, 
drums, nose, and sinuses were normal.  Valsalva was noted to 
be normal, bilaterally.  Fundi were normal, bilaterally.  The 
heart and vascular system were normal.  Neurological 
examination was normal.  On the accompanying medical history, 
he denied having or having had dizziness or fainting and 
indicated that he had or had had ear, nose or throat trouble.  

A report of examination dated in February 1970, shows that 
the ears, drums, nose and sinuses were normal.  Mild high 
frequency hearing loss was noted.  The heart and vascular 
system were normal.  Neurologic examination was normal.  A 
treatment record dated in September 1970 notes an episode of 
diaphoresis and dizziness.  He reported that he had been 
nauseated, without vomiting or cramps.  The examiner reported 
that he had a bad upper respiratory infection, noting that he 
had been drinking coffee before the episode.  The impressions 
were rule out caffeine "Rx", rule out gastroenteritis, and 
rule out occult "MI".  

A March 1971 annual examination report reveals that the ears 
and drums were normal.  The heart and vascular system were 
normal.  Neurologic examination was normal.  

A February 1972 annual examination shows that his nose, 
sinuses, ears and drums, and mouth and throat were normal.  
Ophthalmoscopic examination was normal.  Ocular motility was 
normal.  The heart and vascular system were normal.  Self-
balancing was noted to be steady.  Neurologic examination was 
normal.  The report of examination notes left ear hearing 
loss.  Annual flight examination reports, dated in January 
1973, show that the veteran's ears and drums were normal.  
One of the reports notes that he had bilateral high frequency 
hearing loss.  

A January 1973 annual flight examination report shows that 
examination of the nose, sinuses, mouth and throat, ears and 
drums, was normal.  Ophthalmoscopic and ocular motility were 
normal.  The heart and vascular system were normal.  Self-
balancing was noted to be steady.  Neurologic examination was 
normal.  A treatment record dated in January 1973 discloses 
complaints of nasal and sinus congestion.  The impression was 
viral infection.  

An August 1977 service medical record shows a complaint of 
vertigo.  A history of mild vertigo secondary to otitis media 
for two months was noted.  The record indicates that he had 
been treated with decongestants for ear trouble.  In an 
August 1977 dizziness questionnaire, the veteran reported 
that dizziness first occurred on March 8, 1977.  He indicated 
that a possible cause of the dizziness was ear infection.  In 
an August 1977 referral to the ear, nose, and throat clinic, 
the examiner noted the veteran's complaint of vertigo for 
three months due to otitis media.  Ear examination was 
normal.  No nystagmus was noted.  Audiological evaluation was 
normal.  The impression was acute labyrinthitis, resolving.  
The record notes that there was no evidence of otitis media 
at that time, or ever.  The examiner stated that as along as 
symptoms continued to abate "(now almost gone)," he saw no 
reason to launch a work-up.  

A November 1978 VA outpatient treatment record notes the 
veteran's complaints of tinnitus and an unsteady feeling.  He 
reported that he had had dizziness one year earlier.  A 
February 1979 record of treatment notes the veteran's report 
of having had tinnitus for approximately 20 years.  His 
problem was described as veering to the right or left when 
moving suddenly.  No real dizziness was noted, just 
unsteadiness.  The assessment was essentially normal hearing 
with mild high frequency hearing loss.  

A June 1977 return to duty examination report shows that the 
veteran's nose, sinuses, mouth and throat, ears and drums, 
heart, and vascular system were normal.  Neurological 
examination was normal.  The record reflects the veteran's 
report of having had dizziness secondary to an inner ear 
infection in March 1977.  The report notes that it had been 
treated when symptomatic.  On the accompanying medical 
history, he indicated that he had had dizziness or fainting 
spells, and ear, nose, or throat trouble.  

VA outpatient treatment records, dated in October and 
November 1978, note the veteran's complaints of tinnitus and 
an unsteady feeling.  Both eardrums were noted to be 
retracted.  On evaluation, he reported that he had had an 
acute onset of severe dizziness two years earlier, with 
residuals.  The assessment was labyrinthine dysfunction.  

VA outpatient treatment records dated in February 1979 shows 
complaints of tinnitus for 20 years and veering to the right 
and left when moving suddenly.  No real dizziness was noted.  
The assessments were essentially normal hearing with mild 
high frequency loss, questionable positional vertigo, and 
probable old labyrinthitis (stable).  

In a March 1979 recall to active duty examination, the 
veteran's nose, sinuses, ears, and drums were normal.  
Ophthalmoscopic examination was normal.  Ocular motility was 
normal.  The heart and vascular system were normal.  
Neurological examination was normal.  His physical capacity 
and hearing were each assigned a physical profile of "1."  
On the accompanying medical history, he indicated that he had 
or had had dizziness or fainting spells, and ear, nose, or 
throat trouble.  

In an August 1980 claim, the veteran stated that he had an 
occlusion of the left labyrinthine artery, which had left his 
inner ear completely non-functional.  He reported that he 
apparently had a stroke on March 8, 1977.  

By letter dated in August 1980, the veteran's private 
physician, C. C., M.D., stated that the veteran had initially 
been referred on July 3, 1980 for three years of dizziness.  
The letter notes that he had had a sudden onset of extreme 
vertigo while working very hard in his garden in March 1977.  
Symptoms were noted to include rotational vertigo, nausea, 
and vomiting of several days' duration.  The letter notes 
that his dizziness had improved since the onset, but that he 
still had difficulty when suddenly changing position.  Dr. C. 
C. reported that there had been no change in hearing since 
prior audiograms at an Army hospital and VA hospital, as well 
as since his own audiogram in July 1980.  He stated that 
testing revealed a very weak, right spontaneous beating 
nystagmus, reporting that there was no evidence of any left 
labyrinthine function to caloric stimulation.  The diagnosis 
was cerebrovascular accident involving the left labyrinthine 
artery.  He stated that the veteran's entire clinical course 
followed this pattern and bore it out.  He added that he 
would have been concerned about the possibility of a small 
acoustic neuroma except that his hearing had not changed at 
all during the ensuing year.  

In another letter from Dr. C. C., dated in August 1980, he 
summarized that in his opinion, there was no doubt as the 
veteran's disease process.  He stated that he had had an 
acute left labyrinthine artery vascular occlusion in March 
1977.  He noted the veteran's persistent dizziness, adding 
that it was unlikely that he would have improvement in the 
condition.  

In a February 1982 VA outpatient treatment record, the 
veteran reported he had had severe vertigo five years 
earlier, which he noted that his doctor felt was due to 
stroke of the bland tissue of the left ears.  The record 
reflects his complaint that he still had vertigo, but that it 
was manageable.  The assessment was essentially normal 
hearing except for a mild-to-moderate high frequency hearing 
loss, left ear.  No indication of retrocochlear lesion was 
noted.  

A March 1989 VA outpatient treatment record notes no history 
of otitis otalgia or vertigo.  A May 1989 VA outpatient 
treatment record reflects the veteran complaints of tinnitus 
following noise exposure during service.  There was no 
vertigo noted.  Occlusal dizziness was noted.  The impression 
was high frequency sensorineural hearing loss resulting from 
noise exposure and tinnitus, secondarily.  

In association with a September 1996 statement in support of 
the claim, the veteran submitted articles, to include 
literature from the Vestibular Disorders Association.  The 
literature includes a discussion of vestibular disorders in 
relation to inner ear disorders.  The veteran indicated that 
his vertigo was a result of an inner ear disorder, to include 
tinnitus, sinusitis, otitis media, or other ear infections.  

By letter dated in October 1996, M. K. W. stated that he had 
served with the veteran in the Coast Guard in 1957, and on 
active duty during the summers of 1977 and 1979.  He 
indicated that while on active duty, the veteran was having 
problems with dizziness.  He reported that the veteran showed 
signs of being somewhat unsteady on his feet, staggering 
slightly, or being unable to walk in a steady direction.  

In a statement in support of his claim, received in November 
1996, the veteran related that his chronic dizziness had 
become more intolerable during the past few years.  He 
suggested that dizziness might not have been attributable to 
a cerebrovascular accident.  He stated that the onset of 
labyrinthitis was during service.  

At a personal hearing in March 1998, the veteran, through his 
representative, stated that the issue was vertigo rather than 
labyrinthitis.  Transcript at 1 (March 1998).  He asserted 
that vertigo was secondary to noise exposure during service.  
Id.  

On VA examination in June 1998, the veteran reported an onset 
of severe vertigo in 1977.  The impression was chronic 
imbalance problems of unknown etiology.  

In a VA opinion in September 1998, Dr. C. C. stated that he 
had reviewed the veteran's claims folder.  He stated his 
opinion was the same as the one he had expressed in August 
1980.  Specifically, that the veteran's vertigo was related 
to sudden posterior inferior cerebellar artery occlusion.  

An auditory brainstem response evaluation report dated in 
October 1998, shows a provisional diagnosis of decreased word 
recognition scores, left ear, and unilateral weakness, left 
ear.  The assessment was that auditory brainstem response was 
normal.  There were no specific signs of retrocochlear and/or 
brainstem pathology.  

On audiological examination in October 1998, the veteran 
reported a history of worsening episodes of dizziness and 
chronic imbalance for the past five years.  Tinnitus since 
1960 was noted.  The report of examination reflects the 
veteran's reported history of severe dizziness associated 
with labyrinthitis in 1977, which had resolved over time.  
The assessment was mild sloping-to-severe sensorineural 
hearing loss in both ears.  The report of examination notes 
that electronystagmogram revealed that response to 
irrigations to the left ear were absent.  The examiner 
indicated that absence of response unilaterally was most 
commonly associated with peripheral vestibular lesions.

An October 1998 VA outpatient treatment record notes the 
veteran's history of dizziness for the past 20 years.  He 
complained of increasing dizziness over the previous five 
years.  The assessment was intermittent vertigo.

A January 1999 VA outpatient treatment record notes the 
veteran's complaints of disequilibrium.  No vertigo or nausea 
was noted.  The impression was "? Lab disorder (vas. insuff) 
with poor central compensation."  

In a statement in support of the claim, received in November 
2000, the veteran stated that labyrinthitis did not preexist 
service.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  Cardiovascular 
disease, brain thrombosis and hemorrhage may be presumed to 
have been incurred in service if manifest or aggravated 
within 1 year of separation from service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2001).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.306 (2001).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the December 1996 rating decision of the reasons and bases 
for the determinations.  He was further notified of this 
information in the August 1997 statement of the case and the 
December 1998, February 2000, and October 2000 supplemental 
statements of the case.  The Board concludes that the 
discussions in the December 1996 rating decision, as well as 
in the statement and supplemental statements of the case 
informed him of the information and evidence needed to 
substantiate the claim.  In addition, in the August 1999 
Board remand, the veteran was encouraged to submit competent 
evidence of either incurrence or aggravation of the disorder 
during service.  Further, by letter dated in April 2002, the 
veteran was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim in compliance with 38 C.F.R. § 3.103 
(2001) and VCAA, and did so in March 1998.  There are VA and 
private examinations and opinions of record, to include a VA 
examination report dated in June 1998, A VHA opinion dated in 
September 1998, and a private examination report, dated in 
August 1980, as well as VA outpatient and private treatment 
records.  38 C.F.R. § 3.326(b).  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Initially, the Board notes that the RO characterized the 
issue in this matter as one for service connection for 
labyrinthitis.  The Board finds the issue is more accurately 
phrased as service connection for posterior inferior 
cerebellar artery occlusion, to include vertigo.  Case law 
provides that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  In this case, the veteran 
has been advised of the laws and regulations pertaining to 
service connection.  He has also been afforded an opportunity 
to present argument and evidence in support of his claim and 
has done so.  The August 1997 statement of the case and the 
December 1998, February 2000, and October 2000 supplemental 
statements of the case adequately apprised the veteran of the 
evidence that the RO considered in this matter.  Thus, the 
Board's recharacterization of the issue in this matter 
results in no prejudice to the veteran.  

Service Prior to 1977

The veteran performed multiple periods of service.  Despite 
the veteran's assertions, there is no competent evidence that 
the veteran had a manifestations of posterior inferior 
cerebellar artery occlusion, to include vertigo during his 
service ending in 1949, 1959 or 1974.  There is no competent 
evidence of a posterior inferior cerebellar artery occlusion 
within 1 year of separation from such periods of service.  A 
posterior inferior cerebellar artery occlusion was not 
diagnosed during service and the record was reviewed by a 
professional who determined that the onset was after the 1974 
period of service.  Service medical records, to include 
entrance examinations, do not show a diagnosis of posterior 
inferior cerebellar artery occlusion.  The veteran has 
related inservice complaints and/or diagnoses, to include 
aero otitis media in 1958, sinusitis in October 1959, 
tinnitus and hearing loss in 1966, chronic rhinitis in 1967, 
to manifestations of posterior inferior cerebellar artery 
occlusion, to include vertigo.  However, there is no 
competent evidence relating these complaints or diagnoses to 
posterior inferior cerebellar artery occlusion, to include 
vertigo.  The Board notes that the veteran is service 
connected for tinnitus.  In any case, it has not been shown 
that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required.  The information contained in the publications from 
the Vestibular Disorders Association pertaining to vestibular 
disorders is too general in this case.  Dr. C. C. 
specifically stated that the onset of the disorder was in 
March 1977.  

To the extent that service connection is sought based on 
service prior to 1977, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.
Service after 1977

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  Despite the veteran's 
complaints at entrance, a posterior inferior cerebellar 
artery occlusion was not diagnosed or specifically 
identified.  Therefore, the veteran is entitled to a 
presumption of soundness for the periods of service starting 
in 1977 and 1979. 

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that posterior inferior 
cerebellar artery occlusion, to include vertigo, existed 
prior to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

The June 1977 service entrance examination reflects the 
veteran's reported history of dizziness secondary to an inner 
ear infection in March 1977.  Gahman v West, 12 Vet. App. 406 
(1999).  During service in August 1977, the veteran reported 
having had an onset of dizziness on March 8, 1977 and 
complained of having had vertigo for three months.  In 
addition, the March 1979 entrance examination notes the 
veteran's report that he had or had had dizziness.  In August 
1980, Dr. C. C. unequivocally attributed the veteran's 
complaints of vertigo and dizziness to an acute left 
labyrinthine artery vascular occlusion in March 1977.  He 
emphasized that the veteran's entire clinical course followed 
this pattern and supported the conclusion.  The Board finds 
that the competent, consistent evidence, to include the 
veterans' preservice history noted at service entrance in 
June 1977 and on the March 1979 service entrance examination 
and inservice and post-service reports, in combination with 
the medical evidence, constitutes clear and unmistakable 
evidence that the disease existed prior to service entrance 
in June 1977 and in May 1979.  The statement of Dr. C. C., 
that there is no doubt as to the disease process and that it 
started in March 1977, is clear, unmistakable and supported 
by the most reliable history proved by the record.

Thus, the Board finds that the presumption of soundness at 
service entrance in June 1977 and at service entrance in May 
1979, has been rebutted.  The veteran's assertions that the 
disorder did not preexist service made post service for the 
purpose of monetary benefits are not reliable in light of the 
objective and probative evidence establishing the existence 
of the disorder at service entrance.  When compared to the 
more reliable record, the veteran's recent assertions pale 
into insignificance.  See Nici v. Brown, 9 Vet. App. 494 
(1996).  The posterior inferior cerebellar artery occlusion, 
to include vertigo, clearly and unmistakably preexisted 
service in June 1977 and in May 1979.  

Aggravation

The presumption of sound condition having been rebutted, the 
Board must next determine whether posterior inferior 
cerebellar artery occlusion, to include vertigo, was 
aggravated during service.  

Preexisting posterior inferior cerebellar artery occlusion, 
to include vertigo, will be considered to have been 
aggravated by service where there is an increase in 
disability during service, or within the initial post service 
year, unless there is a specific finding that the increase is 
due to that natural progress of the disease.  

As noted, the evidence establishes that the veteran had an 
acute left labyrinthine artery vascular occlusion occurred in 
March 1977, with symptoms to include rotational vertigo, 
nausea and vomiting of several days' duration.  In August 
1977, ear and audiological evaluations were normal.  The 
impression was acute labyrinthitis, resolving.  The examiner 
specifically stated that symptoms had abated and were almost 
gone.  The Board notes that the separation examination for 
the period of service ending in September 1977 is 
unavailable.  However, in February 1979, the examiner stated 
that probable old labyrinthitis was stable.  In fact, in 
1980, Dr. C. C. specifically stated that the veteran's 
dizziness had improved since the onset.  In any case, the 
veteran has failed to identify additional disability or 
increase in severity during service from June 1977 to 
September 1977 or from May 1979 to September 1979, or within 
the initial post-service years, respectively.  

The Board finds that there was no increase in severity during 
service or within 1 year thereafter and that the presumption 
of aggravation of posterior inferior cerebellar artery 
occlusion, to include vertigo, during service or within the 
initial post service year does not attach.  The Board again 
notes that this determination is supported by the record.  
During the critical time frame, it was reported that the 
condition was either improving or stable and Dr. C. C. 
specifically determined that the veteran's clinical course 
follows a pattern.  Clearly such statement reflects a 
determination of natural progress.

To the extent that the veteran asserts that his disorder is 
related to noise exposure during service, the evidence does 
not support this contention.  The Board notes that there has 
been no assertion of combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154 (West 1991) are not applicable.

In reaching this determination, the Board is aware that there 
is positive and negative evidence.  The Board concludes that 
the contemporaneous evidence, to include VA and private 
records, is more probative and more consistent with the 
historical record.  A preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Service connection for posterior anterior cerebellar artery 
occlusion, to include vertigo, is denied.  



ORDER

Service connection for a posterior inferior cerebellar artery 
occlusion, to include vertigo, is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



